            Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

SERGIO MORENO AND RYAN MOSEL,                        §
ON BEHALF OF THEMSELVES AND ALL                      §
OTHERS SIMILARLY SITUATED,                           §
                                                     §
               Plaintiffs,                           §
                                                     §       Civ. No. 5:19-cv-504
V.                                                   §
                                                     §       JURY DEMANDED
TASKUS USA, LLC,                                     §
                                                     §
               Defendant.                            §


                             PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiffs Sergio Moreno (“Moreno”) and Ryan Mosel (“Mosel”), on behalf of

themselves and all others similarly situated (collectively, “Plaintiffs”), file this Original

Complaint against TaskUs USA, LLC (“TaskUs”), and in support thereof, state as follows:

                               I.    PRELIMINARY STATEMENT

       1.      This lawsuit seeks damages against TaskUs for violations of the Fair Labor

Standards Act (“FLSA”), as amended (29 U.S.C. § 201- et. seq.). Specifically, Plaintiffs allege

that TaskUs violated the FLSA by failing to pay Team Leads minimum wage for all hours

worked, and by failing to pay Team Leads time-and-one-half of their regular rate for all hours

worked over forty in a workweek. When Mosel notified TaskUs that it was violating the FLSA,

TaskUs retaliated against him by terminating his employment. Plaintiffs seek to recover unpaid

wages, unpaid overtime wages, statutory liquidated damages, attorneys’ fees, and costs.

Moreover, Plaintiffs seek to certify this matter as a collective action under the FLSA.




                                                 1
             Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 2 of 10



                                         II.    PARTIES

       2.      Plaintiff Sergio Moreno is an individual residing in Bexar County, Texas. Moreno

is a former Team Lead for TaskUs.

       3.      Plaintiff Ryan M. Mosel is an individual residing in Bexar County, Texas. Mosel

is a former Team Lead for TaskUs.

       4.      Defendant TaskUs USA, LLC is a limited liability company organized under the

laws of Delaware and may be served through its registered agent for service of process, C T

Corporation System, at 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136 USA.

                             III.    JURISDICTION AND VENUE

       5.      This Court has jurisdiction pursuant to § 16(b) of the FLSA, 29 U.S.C. § 216(b),

which provides, “An action to recover liability prescribed in either of the preceding sentences

may be maintained against any employer . . . in any federal or state court of competent

jurisdiction by any one or more employees for and on behalf of himself and themselves and other

employees similarly situated.”

       6.      Venue is proper pursuant to 28 U.S.C. § 1391 (b) because a substantial part of the

events or omissions giving rise to the claim occurred in this District.

                              V.      FACTUAL ALLEGATIONS

       7.      At all times hereinafter mentioned, TaskUs has been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r), in that TaskUs has been, through

operation or common control, engaged in the performance of related activities for a common

business purpose.

       8.      At all times hereinafter mentioned, TaskUs has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)(A)




                                                 2
             Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 3 of 10



of the FLSA, 29 U.S.C. § 203(s)(1)(A), in that it has employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

it has an annual gross volume of sales made or business done of not less than $500,000. In

addition, at all times hereinafter mentioned, Plaintiffs were engaged in commerce as required by

29 U.S.C. §§ 206-207.

       9.     According to its website, TaskUs is an international outsourcing organization that

employs thousands of employees around the globe. TaskUs has offices in San Antonio, Texas;

New Braunfels, Texas; Dallas, Texas; New York; Mexico; Philippines; and Taiwan.

       10.    Moreno worked for TaskUs as a Team Lead from approximately August 31, 2018

to March 2019.

       11.    Mosel worked for TaskUs as a Team Lead from August 31, 2018 to April 3, 2019.

       12.    As Team Leads, Moreno’s and Mosel’s duties included managing direct reports,

and reporting bottlenecks and improvements to clients.

       13.    As Team Leads, Moreno’s and Mosel’s regular rate of pay was $17.00 an hour.

       14.    TaskUs classified Team Leads like Moreno and Mosel as not exempt from the

FLSA and determined that they were eligible for overtime when they worked more than forty

hours in a workweek.

       15.    As a Team Lead, Moreno was scheduled to work from 1 p.m. to 10 p.m., Tuesday

through Saturday.

       16.    As a Team Lead, Mosel was scheduled to work from 10:00 a.m. to 7:00 p.m.,

Tuesday through Saturday.




                                               3
             Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 4 of 10



       17.     Moreno and Mosel regularly worked hours before and after their scheduled shifts.

For example, Mosel regularly worked beyond 7:00 p.m. and regularly came in on his days off

(Sundays and Mondays).

       18.     TaskUs knew or should have known that Team Leads like Moreno and Mosel

were working hours outside of their regular shifts.

       19.     TaskUs did not permit Team Leads like Moreno and Mosel to record all the hours

that they worked. Moreover, TaskUs frequently removed hours from Moreno and Mosel’s time

sheet when they recorded more than forty hours in a week. On one occasion, Mosel asked his

supervisor, Operations Manager Hiilani Ellis, why his paycheck did not reflect all the hours he

had recorded. Ms. Ellis told Mosel that the budget did not allow her to pay him for all the time he

worked. Ms. Ellis also told Moreno that she would remove overtime hours if he included too

many on his timesheet.

       20.     In addition, TaskUs has a uniform policy and procedure of requiring Team Leads

to clock out one hour per day for meal breaks, even though these employees routinely work

through their “breaks.” TaskUs knew or should have known that Team Leads like Moreno and

Mosel regularly work through their meal breaks.

       21.     As a result of TaskUs’s policies and practices described above, Team Leads like

Moreno and Mosel are not paid minimum wage for all hours they work, and are not paid time-

and-one-half of their regular rate for all hours worked over forty in a workweek. These acts

violate the FLSA, which prohibits the denial of payment of minimum wage for all hours worked

and prohibits the denial of overtime compensation for hours worked in excess of 40 per

workweek. TaskUs willfully violated Plaintiffs’ right to minimum wage and overtime

compensation guaranteed under the FLSA.




                                                4
              Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 5 of 10



       22.     Additionally, TaskUs fails to make, keep, and preserve accurate records with

respect to Plaintiffs and all others similarly situated, including hours worked each workday and

total hours worked each workweek, as required by 29 U.S.C. § 211(c), 516.28, and supporting

federal regulations.

       23.     On March 11, 2019, Mosel verbally informed and sent an email to Human

Resource Employees Tracy Casias, Divya Parmer, and Alicia Walker, and to his supervisor Ms.

Ellis, stating that he was not being permitted to record all the hours he was working. Ms. Casias

responded by informing Mosel that going forward he should record all hours that he works.

Mosel followed Ms. Casias’s instruction and on his next timesheet (for the period of March 18,

2019 through March 31, 2019) he recorded his actual hours worked, which amounted to 126.53

hours. A few days later, TaskUs retaliated against Mosel by terminating his employment for

pretextual reasons. TaskUs claims that it terminated Mosel because he violated company policy

by having a beer during a meal break. However, TaskUs employees and managers regularly

drink alcohol during lunch and at company events without being disciplined by TaskUs.

                                V.     CAUSES OF ACTION

                  FIRST CAUSE OF ACTION: FLSA – MINIMUM WAGES

       24.     Plaintiffs incorporate by reference all the allegations made in the preceding

paragraphs.

       25.     TaskUs has engaged in a pattern, policy, and practice of violating the FLSA, as

detailed above, by not paying Team Leads like Moreno and Mosel minimum wage for all hours

that they work.




                                               5
               Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 6 of 10



         26.    The minimum wage provisions set forth in the FLSA, 29 U.S.C. § 201 et. seq.,

and the supporting federal regulations, apply to TaskUs and protect Team Leads like Moreno and

Mosel.

         27.    At all relevant times, Plaintiffs and the putative class members were employed by

an entity engaged in commerce within the meaning of 29 U.S.C. §§ 203(e), (m), and 206(a),

and/or they were engaged in commerce within the meaning of 29 U.S.C. §§ 203(e), (r), and (s).

         28.    At all relevant times, Plaintiffs and the putative class members were employees of

TaskUs within the meaning of 29 U.S.C. § 203(e).

         29.    At all relevant times, TaskUs has been an enterprise engaged in commerce within

the meaning of 29 U.S.C. §§ 203(e), (r), and (s).

         30.    At all relevant times, TaskUs employed Plaintiffs and the putative class members

within the meaning of 29 U.S.C. § 203(g).

         31.    TaskUs has engaged in a policy and/or practice of failing to pay Plaintiffs and the

putative class members the applicable minimum wage for all hours TaskUs suffered or permitted

them to work.

         32.    As a result of the minimum wage violations, Plaintiffs and the putative class

members have suffered damages in an amount to be determined at trial, and are entitled to

recovery of such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and

other compensation pursuant to 29 U.S.C. § 216(b).

         33.    TaskUs’s unlawful conduct has been willful and intentional. TaskUs was aware or

should have been aware that the practices described herein are unlawful. TaskUs has not made a

good faith effort to comply with the FLSA with respect to the compensation of Plaintiffs and the

putative class members.




                                                 6
              Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 7 of 10



       34.     Because TaskUs’s violations of the FLSA have been willful, a three-year statute

of limitations applies, pursuant to 29 U.S.C. § 255.

       35.     Members of the putative class are entitled to collectively participate in this action

by choosing to “opt-in” and submitting written Consent to Join this action. 29 U.S.C. § 216(b).

               SECOND CAUSE OF ACTION: FLSA – OVERTIME WAGES

       36.     Plaintiffs incorporate by reference all the allegations made in the preceding

paragraphs.

       37.     The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et. seq.,

and the supporting federal regulations, apply to TaskUs and protect Plaintiffs and the putative

class members.

       38.     TaskUs did not pay Plaintiffs and the putative class members time-and-one-half

of their regular rate for all hours they worked over forty in a workweek. As a result of TaskUs’s

unlawful acts, Plaintiffs and the putative class members have been deprived of overtime

compensation in amounts to be determined at trial, and are entitled to recovery of such amounts,

liquidated damages, prejudgment interest, attorneys’ fees, costs, and other compensation

pursuant to the FLSA.

       39.     TaskUs’s unlawful conduct has been willful and intentional. TaskUs was aware or

should have been aware that the practices described herein are unlawful. TaskUs has not made a

good faith effort to comply with the FLSA with respect to the compensation of Plaintiffs and the

putative class members.

       40.     Because TaskUs’s violation of the FLSA has been willful, a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.




                                                 7
              Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 8 of 10



                     THIRD CAUSE OF ACTION: FLSA – RETALIATION

       41.      Plaintiffs incorporate by reference all the allegations made in the proceeding

paragraphs.

       42.     Under 29 U.S.C. § 215(a)(3), it is an unlawful employment practice for an

employer to discriminate against any of its employees because that employee engaged in

protected conduct.

       43.     TaskUs retaliated and/or discriminated against Mosel for a filing a complaint

under the FLSA.

       44.     Within days of Mosel notifying TaskUs that it was violating his FLSA rights,

TaskUs terminated his employment for pretexual reasons. TaskUs would not have terminated

Mosel “but for” his protected activity in filing a complaint alleging violations of the FLSA.

                     VI. COLLECTIVE ACTION UNDER 29 U.S.C. § 216(b)

       45.     Pursuant to Section 16(b) of the FLSA, Plaintiffs bring this Complaint as a

collective action, on behalf of themselves and all persons similarly situated who consent to join

this litigation by filing a written consent with the Court and who also agree to be represented by

Plaintiffs’ counsel, such persons making claims under the FLSA for the three years preceding the

filing of this Complaint or the filing with the Court of each such person’s written consent to

joinder until entry of judgment after trial.

       46.     TaskUs has a common policy or scheme of not paying Team Leads minimum

wage for all hours they worked, and for not paying them overtime for all hours they work over

forty in a workweek. Moreover, TaskUs has a common policy or scheme of requiring Team

Leads to clock out one hour each day for meal breaks, regardless of whether that employee

works through their alleged break. Additionally, TaskUs has a common policy or scheme of




                                                 8
             Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 9 of 10



deducting hours worked from Team Lead’s timecards as a means of not paying overtime. As a

result of these common policies or schemes, TaskUs wrongfully denied Team Leads minimum

wages and overtime for all hours worked in excess of forty in a workweek. Therefore, the Court

should certify a collective action of all current and former Team Leads employed by TaskUs at

any time during the three years preceding the filing of this Complaint.

       47.     Plaintiffs are informed and believe, and based thereon, allege that there are other

class members who could “opt-in” to this class, the actual number of FLSA class members is

readily ascertainable by a review of TaskUs’s records through appropriate discovery, and

Plaintiffs propose to take proceedings in this action to have such persons notified of this

litigation and given an opportunity to file written consents to join this litigation.

                                      VII.    JURY DEMAND

       48.     Plaintiffs demand a trial by jury.

                                          VIII. PRAYER

       49.     Plaintiffs pray for judgment against Defendant as follows:

       (a) actual damages for unpaid overtime wages under the Fair Labor Standards Act;

       (b) actual damages for unpaid minimum wages under the Fair Labor Standards Act;

       (c) liquidated damages as provided by the Fair Labor Standards Act;

       (d) reasonable attorney’s fees under the Fair Labor Standards Act;

       (e) pre-judgment and post-judgment interest as provided by law;

       (f) all costs of court;

       (g) certification of this matter as a collective action; and

       (h) any other relief to which Plaintiff is entitled.




                                                    9
Case 5:19-cv-00504 Document 1 Filed 05/10/19 Page 10 of 10



                          Respectfully submitted,


                          /s/ Lawrence Morales II_________
                          LAWRENCE MORALES II
                          State Bar No. 24051077
                          ALLISON S. HARTRY
                          State Bar No. 24083149
                          THE MORALES FIRM, P.C.
                          6243 IH-10 West, Suite 132
                          San Antonio, Texas 78201
                          Telephone No. (210) 225-0811
                          Facsimile No. (210) 225-0821
                          lawrence@themoralesfirm.com
                          ahartry@themoralesfirm.com

                          ATTORNEYS FOR PLAINTIFF




                            10
